ALD-245                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-4773
                                       ___________

                          RAYMOND EDWARD CHESTNUT,

                                                       Appellant

                                             v.

                            WARDEN LEWISBURG USP
                       ____________________________________

                    On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (D.C. Civ. No. 3:13-cv-02951)
                    District Judge: Honorable William J. Nealon, Jr.
                     ____________________________________

                   Submitted for Possible Summary Action Pursuant to
                        Third Circuit LAR 27.4 and I.O.P. 10.6
                                     June 25, 2015

            Before: RENDELL, CHAGARES and SCIRICA, Circuit Judges

                               (Opinion filed: July 2, 2015)

                                        _________

                                        OPINION*
                                        _________


PER CURIAM

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Raymond Chestnut seeks this Court’s review of the District

Court’s dismissal of his petition filed pursuant to 28 U.S.C. § 2241. Because his appeal

presents no substantial question, we will summarily affirm the District Court’s order. See

3d Cir. L.A.R. 27.4; I.O.P. 10.6.

                                             I.

       In 2007, Chestnut was sentenced to an aggregate term of 300 months’

imprisonment by the United States District Court for the District of South Carolina after

pleading guilty to conspiracy to distribute fifty grams or more of cocaine base in violation

of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A), and the possession, use, or carrying of a firearm

in connection with a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A).

Chestnut withdrew his direct appeal to the Fourth Circuit Court of Appeals. And in July

2010, upon the Government’s motion pursuant to Federal Rule of Criminal Procedure

35(b), the District of South Carolina reduced Chestnut’s sentence to an aggregate term of

180 months’ imprisonment.

       Since then, Chestnut has repeatedly attacked his conviction, including filing

several motions to vacate his sentence pursuant to 28 U.S.C. § 2255,1 and several

applications to the Fourth Circuit to file a second or successive § 2255 motion, all of

which were denied.


1
 Most recently, on June 15, 2015, Chestnut filed a § 2255 motion in the District of South
Carolina. (D.S.C. Crim No. 4:05-cr-01044, dkt. no. 528.) That motion is based on the
same claim that he raised in the § 2241 petition currently at issue.
                                             2
       Chestnut filed the current 28 U.S.C. § 2241 petition in the United States District

Court for the Middle District of Pennsylvania, the jurisdiction in which he is confined.

He claimed that his sentence is invalid and that he is actually innocent of being a career

offender because certain of his state convictions were vacated after the statute of

limitations for filing a 28 U.S.C. § 2255 motion had expired. The District Court

dismissed the petition.

       Chestnut now appeals.

                                             II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. “We exercise plenary review

over the district court’s legal conclusions and apply a clearly erroneous standard to its

factual findings.” Cradle v. U.S. ex rel. Miner, 290 F.3d 536, 538 (3d Cir. 2002) (per

curiam).

       Chestnut’s petition is not viable under § 2241. A motion filed under 28 U.S.C. §

2255 is the presumptive means for a federal prisoner to challenge the validity of a

conviction or sentence. See Okereke v. United States, 307 F.3d 117, 120 (3d Cir. 2002).

By contrast, § 2241 “confers habeas jurisdiction to hear the petition of a federal prisoner

who is challenging not the validity but the execution of his sentence.” Coady v. Vaughn,

251 F.3d 480, 485 (3d Cir. 2001). Here, the claim in Chestnut’s § 2241 petition

challenges the validity of his sentence and must be brought under § 2255.



                                              3
        In limited circumstances, a federal prisoner can seek relief under § 2241 if the

remedy provided by § 2255 is “inadequate or ineffective” to test the legality of his or her

detention. 28 U.S.C. § 2255(e); In re Dorsainvil, 119 F.3d 245, 249-51 (3d Cir. 1997).

This occurs “only where the petitioner demonstrates that some limitation of scope of

procedure would prevent” the petitioner from receiving adequate adjudication of his or

her claims. Cradle, 290 F.3d at 538. We have thus far applied this “safety valve” only in

the rare situation where a prisoner has had no prior opportunity to challenge his

conviction because an intervening change of the law decriminalized the conduct

underlying the conviction. Okereke, 307 F.3d at 120 (citing In re Dorsainvil, 119 F.3d at

251).

        As noted above, Chestnut asserts that he is actually innocent of being a career

offender and that his sentence is invalid because prior state court convictions on which

that sentence was based have been vacated. The District Court concluded that the “safety

valve” does not apply to such claims. Even if there were a basis to conclude otherwise,

Chestnut’s claim is too conclusory to suggest any potential basis for relief. In his § 2241

petition, Chestnut asserts that his prior convictions for possessing crack cocaine, “purse

snatching,” and assault have been vacated. But Chestnut, who is an experienced litigant,

has not provided any evidence or detail showing that these alleged events may call the

basis for his present sentence into question. Chestnut, for example, has not specified the

dates of these convictions, the court or courts that rendered them, or when or why the

                                              4
convictions allegedly were vacated. Nor has Chestnut specified how these convictions

resulted in his original 300-month sentence, let alone how they may have influenced the

180-month sentence that he has been serving since his sentencing court reduced his

sentence in 2010.

       Additionally, Chestnut’s argument that § 2255 is “inadequate or ineffective”

because his state court convictions were vacated after the time expired to file a § 2255

motion misunderstands § 2255’s statute of limitations in this context. If Chestnut’s state

court convictions on which his federal sentence were based were vacated, then (assuming

he exercised sufficient diligence) they are “facts” triggering the commencement of a

renewed one-year limitations period. See Johnson v. United States, 544 U.S. 295, 308

(2005). Chestnut has recently filed a § 2255 motion in the sentencing court. We express

no opinion on the merits of his motion, but until the sentencing court has ruled, and

Chestnut has sought relief on appeal if necessary, we have no basis to conclude that §

2255 is an inadequate or ineffective method by which he can challenge his sentence.

       Accordingly, the District Court did not err in dismissing Chestnut’s § 2241

petition, and we will affirm its judgment.




                                             5